Exhibit 10.20

REDEMPTION AGREEMENT

This REDEMPTION AGREEMENT (this Agreement) dated as of May 29, 2018, by and
between UNIMIN CORPORATION, a Delaware corporation (Unimin), and SCR-SIBELCO NV,
a company incorporated under the laws of Belgium (Sibelco). Unimin and Sibelco
are each referred to herein individually as a party and collectively as the
parties. Reference is made herein to that certain agreement and plan of merger,
dated as of December 11, 2017 (the Merger Agreement) by and among Sibelco,
Unimin, Bison Merger Sub, Inc., a Delaware corporation and a direct wholly owned
subsidiary of Unimin, Bison Merger Sub I, LLC, a Delaware limited liability
company and a direct wholly owned subsidiary of Parent, and Fairmount Santrol
Holdings Inc., a Delaware corporation. Capitalized terms used but not defined
herein shall have the meaning given to such terms in the Merger Agreement.

WHEREAS, concurrently with the execution of an intercompany loan note (the
Intercompany Loan Note) by and between Unimin and Sibelco pursuant to which
Unimin promises to pay $520,377,361.00 to Sibelco, Sibelco and Parent wish to
execute this Agreement, pursuant to which Unimin will redeem 208,089 shares of
Unimin common stock in exchange for the Intercompany Loan Note.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereby agree as
follows:

Section 1.     Definitions. As used in this Agreement, the terms set out below
shall have the following meanings:

 

(a) Closing shall mean the consummation of the Redemption.

 

(b) Person shall mean any individual, corporation, firm, partnership, joint
venture or other entity.

 

(c) Redemption shall mean the redemption of the Unimin Shares acquired by Unimin
from Sibelco, as contemplated by Section 2 of this Agreement.

 

(d) Unimin Shares shall mean two hundred thousand, eight thousand and
eighty-nine (208,089) shares of common stock of Unimin, par value $1.00 per
share, owned by Sibelco.

Section 2.     Redemption. Unimin hereby agrees to redeem the Unimin Shares
owned by Sibelco and, in consideration therefor, Sibelco hereby agrees to
assign, transfer and convey the Unimin Shares to Unimin by duly executing and
delivering to Unimin a stock power substantially in the form attached hereto as
Exhibit A.

Section 3.     Consideration. In consideration of the Redemption, Unimin hereby
agrees to execute the Intercompany Loan Note concurrently herewith and pay
$520,377,361.00 to Sibelco in accordance with the terms set forth in the
Intercompany Loan Note.



--------------------------------------------------------------------------------

Section 4.     Representations and Warranties. Each party represents and
warrants to the other parties that it has all requisite corporate or equivalent
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The parties acknowledge and agree that this
Agreement is made without any other representation or warranty.

Section 5.     Closing.     The Closing will be deemed to take place at the
offices of Freshfields Bruckhaus Deringer US LLP, 601 Lexington Avenue, New
York, NY 10022, immediately following execution of this Agreement, at which time
the parties hereto shall make all the deliveries contemplated in this Agreement.

Section 6.     Further Assurances. The parties hereby covenant, at any time and
from time to time after delivery of this instrument, at the other party’s
request and without further consideration, to execute and deliver, or cause to
be executed and delivered, all such further documents and instruments, and to
take all such further actions as shall be necessary to carry out the intent of
this Agreement.

Section 7.     No Third-Party Beneficiaries. There are not any intended
third-party beneficiaries of any provision of the Agreement.

Section 8.     Amendments; No Waivers.

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 9.     Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either party without the prior written
consent of the other party. Any purported assignment without such consent shall
be void. This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

Section 10.     Governing Law. This Agreement shall governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of the conflicts of laws
thereof: provided, however, that the laws of the respective jurisdictions of
incorporation of each of the parties hereto shall govern the relative rights,
obligations, powers, duties and other internal affairs of such party and its
board of directors.

Section 11.     Captions. The captions herein are included for convenience of
reference only and shall be ignored as in the construction or interpretation
hereof.

 

2 | 5



--------------------------------------------------------------------------------

Section 12.     Severability.    If any term, provision, covenant, restriction
or other condition of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, illegal or incapable of being
enforced by any rule or law, or public policy, all other terms, provisions,
covenants, restrictions and conditions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement are consummated to the
extent possible.

Section 13.     Counterparts.     This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 14.     Enforcement; Expenses of Litigation.

 

(a) Each party hereby consents to the exclusive jurisdiction of any Delaware
State or United States Federal court sitting within the State of Delaware with
respect to disputes arising out of this Agreement.

 

(b) Upon final and non-appealable judgment by a court of competent jurisdiction
with respect to any disputes arising out of this Agreement, the party against
which judgment has been entered shall reimburse the prevailing party for all
reasonable fees and expenses incurred in connection with the defense or
prosecution, as the case may be, of such dispute.

Section 15.     WAIVER OF JURY TRIAL.     EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 16.     Entire Agreement.     This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

Section 17.     Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof.

[Remainder of page intentionally left blank]

 

3 | 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their authorized officer as of the date first above written.

 

UNIMIN CORPORATION By:  

/s/ Campbell Jones

Name:   Campbell Jones Title:   President and Chief Executive Officer

 

SCR-SIBELCO NV By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Member of Executive Committee

 

SCR-SIBELCO NV By:  

/s/ Laurence Boens

Name:   Laurence Boens Title:   Member of Executive Committee

Signature Page to Cash Redemption Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Stock Power

 

5 | 5



--------------------------------------------------------------------------------

STOCK POWER

FOR VALUE RECEIVED, SCR-Sibelco NV hereby sells, assigns and transfers unto
Unimin Corporation 208,089 shares of the common stock, par value $1.00 (the
Shares) of Unimin Corporation, a Delaware corporation (the Corporation),
standing in its name on the books of the Corporation, and does hereby
irrevocably constitute and appoint Freshfields Bruckhaus Deringer US LLP
attorney to transfer the said Shares on the books of the Corporation maintained
for that purpose, with full power of substitution in the premises.

Dated: May 29, 2018



--------------------------------------------------------------------------------

By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Member of Executive Committee

 

By:  

/s/ Laurence Boens

Name:   Laurence Boens Title:   Member of Executive Committee

Cash Redemption Stock Power